Citation Nr: 1452859	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  09-00 356 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability/history of back strain.

2.  Whether new and material evidence has been received to reopen a claim of service connection for cervical spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to May 1969 and from October 1976 to October 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Salt Lake City, Utah RO.  The Veteran was scheduled for a videoconference Board hearing in October 2014; however, in September 2014, he submitted a statement requesting that his hearing be cancelled.


FINDINGS OF FACT

1.  An unappealed December 1995 rating decision denied the Veteran service connection for a back condition, based essentially on findings that he experienced acute and transitory episodes in service which resolved without evidence of a chronic back condition during service, and that there was no evidence submitted showing continuity of a back condition since service.

2.  Unappealed August 2001 and March 2006 rating decisions continued the previous denial of service connection for a back disability, based on findings that no new and material evidence had been submitted showing that a chronic back disability was incurred in or caused by the Veteran's service.

3.  Evidence received since the March 2006 rating decision does not tend to show that the Veteran has a chronic back disability related to his service; does not relate to the unestablished facts necessary to substantiate the claim of service connection for a back disability; and does not raise a reasonable possibility of substantiating such claim.

4.  An unappealed March 2006 rating decision denied the Veteran service connection for cervical spine degenerative disc disease, based essentially on findings that there was no evidence showing that a chronic cervical spine disorder was incurred in or caused by service.

5.  Evidence received since the March 2006 rating decision does not tend to show that the Veteran has a chronic cervical spine disability related to his service; does not relate to the unestablished facts necessary to substantiate the claim of service connection for a cervical spine disability; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has not been received, and the claim of service connection for a cervical spine disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013), and Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.  By correspondence dated in June 2008 and July 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claims on appeal were most recently readjudicated by the AOJ in the June 2014 supplemental statement of the case.   

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

New and material evidence to reopen claims of service connection

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The Board notes that pursuant to Robinson v. Nicholson, 21 Vet. App. 545 (2008), it is required to consider all issues raised either by the claimant or the evidence of record.  The Court has held that a final denial on one theory of entitlement is a final denial on all theories.  See also Velez v. Shinseki, 23 Vet. App. 199 (2009).  Relevant to new and material claims, a new theory of causation for the same disease or injury that is the subject of a previously denied claim cannot be the basis of a new claim, and instead the matter must be treated as a claim to reopen.  Boggs v. Peake, 520 F.3d 1330 (2008).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).


Back disability

An unappealed December 1995 rating decision denied the Veteran service connection for a back condition, based essentially on findings that the episodes that occurred in service were considered acute and transitory episodes which resolved without evidence of a chronic back condition during service, and no evidence was submitted showing continuity of a back condition since service.  No new and material evidence was received within the following year.

An August 2001 rating decision continued the previous denial of service connection for history of back strain, based on a finding that no new and material evidence had been submitted.  No new and material evidence was received within the following year.

A March 2006 rating decision continued the previous denial of service connection for a back disability, based on a finding that no new and material evidence had been submitted showing that a chronic thoracolumbar spine disability was incurred in or caused by service.  No new and material evidence was received within the following year. 

The evidence of record at the time of the March 2006 rating decision included the Veteran's STRs, VA and private treatment records, and lay statements from the Veteran.

The Veteran's STRs reflect infrequent complaints of back pain.  On July 1976 service enlistment examination, the spine was normal on clinical evaluation.  In October 1977, the assessment was lumbosacral sprain following complaints of low back pain after the Veteran picked up his daughter.  In February 1979, he slipped and fell on a sheet of ice, landing on his back, back of his head, and neck; the diagnosis was probable cervical muscle strain, and no diagnosis was given regarding the thoracolumbar spine.  In October 1979, he complained of localized low back pain; the assessments included first degree strain of the low back.  In November 1979, on follow-up treatment, he reported his low back pain was 90 percent resolved.  In June 1980, he fell off the back of a 2.5 ton truck, causing multiple reported injuries that included his back.  On August 1980 service separation examination, the Veteran's spine was normal on clinical evaluation.  In a contemporaneous report of medical history, the Veteran reported a history of recurrent low back pain that comes and goes.  In September 1980, he complained of low back pain due to sleeping wrong; physical examination showed full range of motion with pain, and the diagnosis was strain.

On January 1992 evaluation from the Division of Rehabilitation Services, the Veteran complained of joint pain after a fall injury from a tree in 1991.  Examination of the thoracolumbar spine found subachromial subdeltoid bursal discomfort; the diagnoses included degenerative joint disease, probably related to a fall in 1991 with multiple injuries.

August 1994 treatment records reflect that the Veteran complained of neck pain and low back pain for one week following a motor vehicle accident.  X-rays of the lumbar spine showed degenerative changes of the spine as well as rotoscoliosis concave to the right; no acute skeletal injury was identified.

In April 2000, the Veteran complained of back pain and reported that he fell off a roof and landed flat on his back on a paved driveway; X-rays of the lumbar spine showed scoliosis which appeared to be old with some old appearing transverse process fractures.  The impressions included lumbar strain.

On March 2001 VA treatment, the Veteran complained of severe back pain near the shoulder blade, which he stated he had experienced since his service when he injured himself.  He reported that it had gradually worsened over the previous few months.  On April 2001 treatment, the Veteran reported a history of cervical strain and chronic back pain.  

Evidence received since the March 2006 rating decision consists essentially of VA and private treatment records, Social Security Administration records, and lay statements from the Veteran.  

On February 2008 VA treatment, the Veteran reported pain in the low back.  He was noted to be status post multiple motor vehicle accidents with multiple rear-ends/whiplash events.  He reported that on one occasion, he was rear-ended and took out the glass in the back of the truck with the back of his head.  He reported that his back pain was worse with directly lying on his back.

On December 2008 VA treatment, the Veteran complained of worsening low back pain limiting his ranges of motion.  He mainly reported pain on bending forward and noted that physical therapy was helping his range of motion.  

On July 2009 VA treatment, the Veteran complained of arthritis pain affecting multiple joints.  Chronic progressive low back pain with severe degenerative changes and degenerative scoliosis was noted.  X-rays of the lumbar spine showed severe degenerative scoliosis, left apex at L3/4 with L4/5 left subluxation and associated severe multi-level degenerative disease, and abnormal alignment of L5/S1 with leftward angulation of L1 in comparison to the vertical sacrum which may be degenerative in nature.

Chiropractic records reflect that the Veteran sought treatment following an October 2011 automobile accident.  He reported that he felt immediate cervical pain that was first noticed at the time of the accident, with a secondary complaint involving his lumbar and mid-thoracic region.  The chiropractic records reflect similar complaints following an April 2013 auto accident, including immediate pain in the neck and back.

On March 2014 VA treatment, the Veteran complained of worsening back pain; the assessment was back and neck pain suspected as secondary to rheumatoid arthritis and "CPPD".

Additional VA treatment records through March 2014 reflect continuing complaints of back pain with no opinion offered regarding etiology or relationship to the Veteran's service or service-connected disabilities.

Social Security Administration (SSA) records reflect that the Veteran was granted entitlement to disability benefits due to the onset of disability in August 2008.  The primary diagnosis was degenerative arthritis of the shoulders, knees, and wrist, and the secondary diagnosis was degenerative changes of the lumbar spine.  In the disability report, the Veteran stated that his ability to work is limited due to arthritis in the knees, back, and neck, and varicose veins in the left leg; he reported that they first interfered with his ability to work in 1994, and they rendered him unable to work in August 2008.

Because service connection for a back disability was previously based on findings that the episodes of back pain in service were considered acute and transitory and resolved without evidence of a chronic back condition during service, and no evidence was submitted showing continuity of a back condition since service, for evidence to be new and material in this matter, it would have to tend to show that the Veteran now has a low back disability that is related to service or a service-connected disability.

While the treatment records added to the record since the March 2006 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that any current chronic low back disability was incurred in or caused by service or a service-connected disability; records showing that the Veteran has received diagnoses of, and treatment for, various low back disabilities do not tend to show that any chronic back disability may be related to service or a service-connected disability.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.   

The Veteran's own assertions are not competent evidence to establish that a chronic back disability is or may be related to service or a service-connected disability.  While he may be capable of observing he has or has had low back symptoms, whether such symptoms constitute or reflect a specific diagnosis related to service or a service-connected disability is a complex medical question requiring medical expertise.  Such a question is incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d, 1372, 1377 (Fed. Cir, 2007).  The Veteran is not shown to have had any medical training, and does not cite to supporting medical opinion or treatise evidence.  

In summary, no additional competent evidence received since the March 2006 rating decision is new evidence that tends to prove that a chronic back disability is related to the Veteran's service or a service-connected disability.  Therefore, the additional evidence received since March 2006 does not address the unestablished fact necessary to substantiate the claim of service connection for a back disability; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.

Cervical spine disability

An unappealed March 2006 rating decision denied the Veteran service connection for cervical spine degenerative disc disease, based essentially on findings that there was no evidence showing that a chronic cervical spine disorder was incurred in or caused by service.  No new and material evidence was received within the following year.

The evidence of record at the time of the March 2006 rating decision included the Veteran's STRs, VA and private treatment records, and lay statements.

The Veteran's STRs reflect infrequent complaints of neck pain.  On July 1976 service enlistment examination, the spine was normal on clinical evaluation.  In February 1979, he slipped and fell on a sheet of ice, causing him neck pain; the assessment was probable cervical muscle strain.  In June 1980, he fell off the back of a 2.5 ton truck, causing multiple injuries.  On August 1980 service separation examination, the Veteran's spine was normal on clinical evaluation.  

On January 1992 evaluation, the Veteran was noted to have been injured in September 1991 when he fell from a tree, crushing his face and fracturing his skull.  Examination of the cervical spine revealed bilateral subachromial, subdeltoid bursal discomfort.  The diagnoses included degenerative joint disease, probably related to a fall in 1991 with multiple injuries.

August 1994 treatment records reflect that the Veteran complained of neck pain and low back pain for one week following a motor vehicle accident.  X-rays of the cervical spine showed early degenerative changes without evidence of acute skeletal injury.  

In April 2000, the Veteran complained of neck pain and reported that he fell off a roof and landed flat on his back on a paved driveway.  X-rays of the cervical spine showed retrolisthesis of C5 on C4.  The impressions included cervical strain.

On January 2002 and March 2003 VA treatment, the assessments included arthritis with back pain, for which he took Tylenol.

Evidence received since the March 2006 rating decision consists essentially of VA and private treatment records, Social Security Administration records, and lay statements from the Veteran.  

On August 2007 VA treatment, multiple level osteoarthritis was noted, including at the neck.  X-rays of the cervical spine showed multi-level mild degenerative changes throughout the cervical spine.

On February 2008 VA treatment, the Veteran reported pain in the neck.  He was noted to be status post multiple motor vehicle accidents with multiple rear-ends/whiplash events.  He reported that on one occasion, he was rear-ended and took out the glass in the back of the truck with the back of his head.  He complained of slowly worsening neck pain, noting that the pain would build up and climb into his head until he popped the neck joints, which would resolve the pain.  

On December 2008 VA treatment, the Veteran complained of worsening neck pain limiting his ranges of motion.  He mainly reported pain on bending forward and noted that physical therapy was helping his range of motion.  

On July 2009 VA treatment, the Veteran complained of arthritis pain affecting multiple joints.  Imaging of the cervical spine in 2007 was noted to show signs of degenerative joint disease.  

On August 2011 VA treatment, the Veteran complained of some neck pain after a bicycle accident; he was riding a motorized scooter and went around a corner too quickly, and he fell and landed on grass.  A cervical spine CT scan was negative.

Chiropractic records reflect that the Veteran sought treatment following an October 2011 automobile accident.  He reported that he felt immediate cervical pain that was first noticed at the time of the accident, with a secondary complaint involving his lumbar and mid-thoracic region.  The chiropractic records reflect similar complaints following an April 2013 auto accident, including immediate pain in the neck and back.

Additional VA treatment records through March 2014 reflect continuing complaints of intermittent neck pain with no opinion offered regarding etiology or relationship to the Veteran's service or service-connected disabilities.

Social Security Administration (SSA) records reflect that the Veteran was granted entitlement to disability benefits due to the onset of disability in August 2008.  The primary diagnosis was degenerative arthritis of the shoulders, knees, and wrist, and the secondary diagnosis was degenerative changes of the lumbar spine.  In the disability report, the Veteran stated that his ability to work is limited due to arthritis in the knees, back, and neck, and varicose veins in the left leg; he reported that they first interfered with his ability to work in 1994, and they rendered him unable to work in August 2008.

Because service connection for a cervical spine disability was denied in March 2006 based on findings that there was no evidence showing that a chronic cervical spine disorder was incurred in or caused by service, for evidence to be new and material in this matter, it would have to tend to show that the Veteran now has a cervical spine disability that is related to service or a service-connected disability.

While the treatment records and examination reports added to the record since the March 2006 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that any current chronic cervical spine disability was incurred in or caused by service or a service-connected disability; records showing that the Veteran has received diagnoses of, and treatment for, various cervical spine disabilities do not tend to show that any chronic cervical spine disability may be related to service or a service-connected disability.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.   

The Veteran's own assertions are not competent evidence to establish that a chronic cervical spine disability is or may be related to service or a service-connected disability.  While he may be capable of observing he has or has had neck symptoms, whether such symptoms constitute or reflect a specific diagnosis related to service or a service-connected disability is a complex medical question requiring medical expertise.  Such a question is incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d, 1372, 1377 (Fed. Cir, 2007).  The Veteran is not shown to have had any medical training, and does not cite to supporting medical opinion or treatise evidence.  

In summary, no additional competent evidence received since the March 2006 rating decision is new evidence that tends to prove that a chronic cervical spine disability is related to the Veteran's service or a service-connected disability.  Therefore, the additional evidence received since March 2006 does not address the unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.



ORDER

The appeal to reopen a claim of service connection for a back disability is denied.

The appeal to reopen a claim of service connection for cervical spine disability is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


